PEGGY A. MORRIS, CSR-RPR
                                       PO Box 324
                                   Belton, Texas 76513
                                     (254) 933-5788

                                        July 24, 2015



Mr. Christopher Knowles, Clerk
Court of Appeals
Third District of Texas
P. 0. Box 12547
Austin, Texas 78711-2547

In Re: 03-15-00324-CV
Trial Court No. 263,324-E
Jean-Michel Guerin vs. Tina Guerin

Dear Mr. Knowles:

On Thursday, July 23, 2015, around 3:00p.m. I received an email informing me that
Mr. Guerin has filed an appeal in the above-referenced cause.

I understand that the due date for me to file the court reporter's record was on June 29, 2015.
Seeing as how I was only made aware of this appeal yesterday, I am respectfully requesting
that I be granted an extension of 30 days in order to prepare the record. There were multiple
hearings that were heard in this case, so due to that, and the fact that I do have other
reporting responsibilities and duties, I ask that the extension be granted.